                  IN THE UNITED STATES DISTRICT COURT                   FILED
                      FOR THE DISTRICT OF MONTANA                      JAN 07 '01.Y
                            BILLINGS DIVISION                                2
                                                                       Clerk, US
                                                                      District Of MCourts
                                                                      M1ssou1a o •o_  ntana
                                                                                   ,v,sion
ESTATE OF RICHARD DAVID                             CV 17-52-BLG- DWM
RAMIREZ, by and through Personal
Representative Julio Ramirez;
RICHARD JORDAN RAMIREZ, by
and through Conservator Julio                                ORDER
Ramirez; and JULIO RAMIREZ;

              Plaintiffs,

       vs.

 CITY OF BILLINGS, a municipal
 corporation of the State of Montana;
 OFFICER GRANT MORRISON;
 CHIEF RICH ST. JOHN; JOHN DOES
 1-10; and CORPORATIONS A-J;

              Defendants.


      In opposing Defendants' motions for summary judgment, Plaintiffs failed to

properly support their factual assertions under Federal Rule of Civil Procedure

56(c). Pursuant to Rule 56(e)(l), the Court allowed Plaintiffs until January 7,

2019, to comply with Rule 56(c). (Doc. 64.) Specifically, the Court ordered

Plaintiffs to identify the particular policies which form the basis for their Monell

claims against the City of Billings and Chief St. John. (Id. at 4.)

      Plaintiffs moved unopposed for leave to file unredacted Policy 5-1 under

seal. (Doc. 67.) They argue that including the unredacted policy in the public
                                           1
record could negatively affect officer safety because it discloses police practices.

However, Plaintiffs' motion fails to comply with the requirements of Local Rule

5.1 (d)(3) to "state why it is not feasible to file a redacted version of the document"

or "be accompanied by a redacted version of the document." Accordingly,

       IT IS ORDERED that the motion (Doc. 67) is GRANTED. Plaintiffs may

file an unredacted version of Policy 5-1 under seal. Pursuant to Local Rule

5 .1 (d)(3 ), Plaintiffs shall file a redacted version of Policy 5-1 in the public record.
                           I--
       DATED this    L       day of January, 2019.




                                             2
